DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0088], lines 29-30 state “and a control system operatively to control the energy-modulation means to dynamically control”. 
Paragraph [0089], lines 2-3 state “the control system further to operatively control the multi-lead collimator”
Appropriate correction is required.
Claim Objections
Claims 2, 3, 11, 12, 13, and 17 objected to because of the following informalities: 
Claim 2 states “a maximum energy” in line 4, but should read --the maximum energy--
Claim 3 states “a maximum energy” in line 3, but should read --the maximum energy--
Claim 11 states “a function” in line 3, but should read --the function--
Claim 12 states “an intensity” in lines 3-4, but should read --the intensity--
Claim 12 states “the x-ray beam” in line 3, but should read --the at least one x-ray beam--
Claim 13 states “a spectral energy distribution” in lines 2-3, but should read --the spectral energy distribution--
Claim 13 states “a function” in line 3, but should read --the function--
Claim 17 states “flown” in line 2, but should read --flowed--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 2 and 23 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The accuracy with which the maximum energies are within range of the stated values is not clear due to the use of the term “about” and can be construed as a broad range. 
Claim 4 recites the limitation "the angular positions" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites only “angular position.”
Claims 5-8 recite the limitation "wherein dynamically controlling the energy of the electron beam" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim, as claim 1 recites only “dynamically controlling” the spectral energy distribution of the at least one x-ray beam, and merely “controlling” the energy of the electron beam.
Claim 8 also recites the limitation "the modes" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, 11, 13, 20, 23-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Purwar (US20180277276A1), as evidenced by Yao (US5734168A) and Calderon (US20070018111A1).
Regarding claim 1, Purwar discloses a method for energy-modulated radiotherapy (Paragraph [0001] "The field of the application relates to treatment systems, and more particularly, to systems and methods for energy modulated radiation therapy."), the method comprising generating at least one x-ray beam by directing an electron beam onto an x-ray converter target (Paragraph [0057] "In some embodiments, the radiation source 22 is able to generate X-ray radiation at a plurality of photon energy levels within a range anywhere between approximately 10 keV and approximately 20 MeV" Paragraph [0056] "The system 10 also includes a radiation source 22 that projects a beam 26 of radiation towards the patient 20 while the patient 20 is supported on support 14" "the source 22 may be configured to generate a proton beam, electron beam, or neutron beam, as a form of radiation for treatment purpose." Paragraph [0060] "In the illustrated example, the radiation treatment system 10 also includes a target 220 for receiving the electron beam 208. The electrons in the electron beam 208 strike the target 220 to generate radiation."); and while moving the at least one x-ray beam around a treatment target during irradiation of the treatment target, dynamically controlling a spectral energy distribution of the at least one x-ray beam as a function of at least angular position in accordance with a treatment plan by controlling an energy of the electron beam (Paragraph [0056] "For example, in other embodiments, instead of an arm gantry 12, the system 10 may have a ring gantry 12." Paragraph [0018] "the apparatus further includes an energy adjuster configured to adjust the treatment energy so that the treatment energy has a first energy level when the beam output is at the first gantry angle, and a second energy level when the beam output is at the second gantry angle." Paragraph [0061] "The radiation treatment system 10 also includes an energy switch 256 coupled to the accelerator 202 for changing an energy ( e.g., an energy level) associated with the accelerator").
Regarding claim 2, Purwar discloses dynamically controlling the spectral energy distribution of the at least one x-ray beam comprises generating at least one energy distribution having a maximum energy of at least about 6 MeV and at least one energy distribution having a maximum energy of less than about 4 MeV (Paragraph [0057] "In some embodiments, the radiation source 22 is able to generate X-ray radiation at a plurality of photon energy levels within a range anywhere between approximately 10 keV and approximately 20 MeV").
Regarding claim 3, Purwar discloses dynamically controlling the spectral energy distribution of the at least one x-ray beam comprises generating at least one energy distribution having a maximum energy of less than 2 MeV (Paragraph [0057] "In some embodiments, the radiation source 22 is able to generate X-ray radiation at a plurality of photon energy levels within a range anywhere between approximately 10 keV and approximately 20 MeV").
Regarding claim 4, Purwar discloses controlling the spectral energy distribution of the at least one x-ray beam comprises, for at least one of the angular positions, blending two spectral energy distributions having different maximum energies (Paragraph [0018] "the apparatus further includes an energy adjuster configured to adjust the treatment energy so that the treatment energy has a first energy level when the beam output is at the first gantry angle, and a second energy level when the beam output is at the second gantry angle.").
Regarding claim 6, Purwar discloses the electron beam is generated in a linear accelerator, and wherein dynamically controlling the energy of the electron beam comprises dynamically reducing the energy of the electron beam exiting the linear accelerator using a variable electric field (Paragraph [0092] “During use, a linear beam 412 of electrons is injected into the accelerator 202 by a electron gun source 414 at the first end 472. The beam 412 may be either continuous or pulsed. The beam 412 passes through a first section 476 of the accelerator 202 in which electrons are captured and accelerated, and enters a second section 478 of the accelerator 202 where the captured electrons are further accelerated. Amplitude of the electric field in the second section 478 (i.e., downstream) can be adjusted by operation of the energy switch 480.”)
Regarding claim 7, Purwar discloses dynamically controlling the energy of the electron beam comprises dynamically reducing the energy of the electron beam exiting the linear accelerator by spreading the electron beam out by energy in a magnetic field and selectively absorbing higher-energy electrons from the beam (Paragraph [0064] “As the energy of the electron beam 208 is increased, more magnetic field energy is provided by the electromagnet 212 in order to change the direction of the electron beam 208 by a certain pre-determined angle. Similarly, as the energy of the electron beam 208 is decreased, less magnetic field energy is provided by the electromagnet 212 to change the direction of the electron beam 208 by the same pre-determined angle. In the illustrated example, the electron beam 208 is deflected by 270° using the beam deflector 210. In other embodiments, the beam deflector 210 may be configured to deflect the electron beam 208 by other range of angles.” This is referred to as beam bending is used to filter energy beams through the use of physics as evidence by Yao (Col 3, lines 37-40, 45-47 "The output beam 22 of charged particles is directed to a magnetic bending system 26, which acts as an energy filter. The output beam is bent by approximately 270 degree, and is then directed onto a target 28” , "The operations of the magnetic bending system 26 and the target 28 are well known by persons skilled in the art.") and Calderon (Paragraph [0033] "Bending envelope 109 may select an energy by establishing a magnetic field that will allow only electrons of a selected energy (or of a range of energies surrounding the selected energy) to turn two hundred seventy degrees and exit through window 110. Other bending angles and/or systems to select energies may be used."). Simply put the magnetic field is applied to the beam to turn the beam 270 degrees. Depending on the strength of magnetic field only electrons at a specific energy level will complete the 270 degree turn and hit the x-ray target. By adjusting the magnetic field, the x-ray energy can be selected). 
Regarding claim 11, Purwar discloses the method comprising dynamically controlling at least one of an intensity, a beam width or shape, or a cross-sectional intensity distribution of the at least one x-ray beam as a function of at least angular position (Paragraph [0056] "While the source 22 is at different gantry angles, the collimator 24 is operated to change the shape of the beam to correspond with a shape of the target tissue structure.").
Regarding claim 13, Purwar discloses the method comprising using one or more computer processors to create the treatment plan, the treatment plan specifying a spectral energy distribution of the at least one x-ray beam as a function of at least the angular position (Paragraph [0107] "In such cases, the processor/software for determining the treatment plan is configured to determine the values for the various fields" "As shown in the example, a control point may represent treatment parameter(s) at a given time, dose, gantry angle, etc., or an interval between two points of varying treatment parameters ( e.g., "0-1 interval," "1-2 interval").") that optimizes a radiation dose for at least one of target conformity, high dose gradients between target and non-target regions, low dose to critical structures, low dose to skin, low dose to normaI tissue, or Iow total integral dose (Paragraph [0108] "For example, the processor/software may perform optimization based on geometric properties of target region(s) and healthy region(s)." "During the optimization process, the processor/software optimizes the values based on certain user-defined constraints (e.g., size, shape, and location of target, path of source, etc.)." The properties of target region(s) and healthy region(s) are considered high dose gradients between target and non-target regions).
Regarding claim 20, Purwar discloses a computer-readable storage device storing instructions for execution by one or more computer processors, the instructions, when executed, causing the one or more computer processors to perform operations for planning x-ray treatment of a target within a patient (Paragraph [0117] "Referring to FIG. 8, the processing system 1600 includes a bus 1602 or other communication mechanism for communicating information, and a processor 1604 coupled with the bus 1602 for processing information. The processor system 1600 also includes a main memory 1606, such as a random access memory (RAM) or other dynamic storage device, coupled to the bus 1602 for storing information and instructions to be executed by the processor 1604." Paragraph [0107] "In such cases, the processor/software for determining the treatment plan is configured to determine the values for the various fields in the table 1106."), the operations comprising calculating, based at least in part on a data model of the target and surrounding tissues, dose distributions for a plurality of beamlets, the plurality of beamlets comprising beamlets incident onto the target from a plurality of directions and, for each direction, at least two beamlets having at least two different respective spectral energy distributions (Paragraph [0108] "For example, the processor/software may perform optimization based on geometric properties of target region(s) and healthy region(s). The processor/software may then continue with the optimization using dose based method(s ), e.g., direct aperture method, fluence based method, etc. In some cases, the processor/software may perform Pareto optimization, or any of other types of multicriteria optimization. In some embodiments, the user interface 1100 allows the user to input initial values for some or all of the parameters. During the optimization process, the processor/software optimizes the values based on certain user-defined constraints (e.g., size, shape, and location of target, path of source, etc.). In other embodiments, the processor/software may be configured to determine the values for the parameters without any initial input values from the user." Paragraph [0109] "The trajectory then would move the patient support in the Z direction to position 10 cm, and would move the gantry to 320° where treatment beam is to be delivered at 15 Me V ( control point 4 ). The trajectory then would move the gantry from 320° to 270°, where through this gantry range, the treatment beam is to be delivered at energy level that ranges from 15 MeV to 6 MeV."); and optimizing intensities of the plurality of beamlets, based on the calculated dose distributions, for one or more dose criteria (Paragraph [108] "The processor/software may then continue with the optimization using dose based method(s ),").
Regarding claim 23, Purwar discloses the at least two different spectral energy distributions have respective maximum energies of at least about 6 MeV and of less than about 4 MeV (Paragraph [0057] "In some embodiments, the radiation source 22 is able to generate X-ray radiation at a plurality of photon energy levels within a range anywhere between approximately 10 keV and approximately 20 MeV").
Regarding claim 24, Purwar discloses an energy-modulated radiotherapy system (Paragraph [0056] "FIG. 1 illustrates a radiation treatment system") comprising: a linear accelerator operatively generating an electron beam to be directed onto an x-ray converter target to generate an x-ray beam (Paragraph [0092] "During use, a linear beam 412 of electrons is injected into the  accelerator 202 by a electron gun source 414 at the first end 472. The beam 412 may be either continuous or pulsed. The beam 412 passes through a first section 476 of the accelerator 202 in which electrons are captured and accelerated, and enters a second section 478 of the accelerator 202 where the captured electrons are further accelerated." Paragraph [0002] "A radiation machine for providing radiation therapy includes an electron source that provides electrons, and an accelerator that accelerates the electrons to form an electron beam. The electron beam is delivered downstream where it strikes a target to generate radiation."): energy-modulation means for dynamically modifying an energy of the electron beam to thereby dynamically control a spectral energy distribution of the x-ray beam (Paragraph [0018] "Optionally, the apparatus further includes an energy adjuster configured to adjust the treatment energy so that the treatment energy has a first energy level when the beam output is at the first gantry angle, and a second energy level when the beam output is at the second gantry angle."); a gantry operatively moving the x-ray beam around a treatment target (Paragraph [0017] "Optionally, the apparatus further includes a beam output coupled to the beam deflector, wherein the beam output is moveable to deliver treatment energy from a plurality of gantry angles that includes at least a first gantry angle and a second gantry angle."): and a control system operatively to control the energy-modulation means to dynamically control the spectral energy distribution of the x-ray beam as a function of at least angular position in accordance with a treatment plan (Paragraph [0056] "and a control system 18 for controlling an operation of the gantry 12 and delivery of radiation. The system 10 also includes a radiation source 22 that projects a beam 26 of radiation towards the patient 20 while the patient 20 is supported on support" Paragraph [0032] "and adjusting a current of an electromagnet by a current control in correspondence with the energy associated with the accelerator." Paragraph [0041] "Optionally, the energy switching is set up so that the treatment plan will include a delivery of a first energy beam for treating a patient, and a delivery of a second energy beam for treating the patient.").
Regarding claim 25, Purwar discloses the system further comprising a multi-leaf collimator placed in the x-ray beam, the multi-leaf collimator configurable to adjust at least one of an intensity, beam width or shape, or cross-sectional intensity distribution of the x-ray beam, the control system further to operatively control the multi-leaf collimator in accordance with the treatment plan (Paragraph [0072] "the radiation is then collimated by the collimator 240 into a desired radiation beam 242. In some embodiments, the collimator 240 may be a multi-leaves collimator having a plurality of moveable fingers configured to shape a cross section of the radiation beam 242" Paragraph [0059] "While the source 22 is at different gantry angles, the collimator 24 is operated to change the shape of the beam to correspond with a shape of the target tissue structure. For example, the collimator 24 may be operated so that the shape of the beam is similar to a cross sectional shape of the target tissue structure. In another example, the collimator 24 may be operated so that different portions of the target tissue structure receive different amount of radiation (as in an IMRT procedure).").
Regarding claim 26, Purwar discloses the energy-modulation means comprises at least one of a variable-thickness modulation layer placed in a path of the electron beam upstream of the x-ray converter target, a variable electric field reducing the energy of the electron beam exiting the linear accelerator, an electron-absorber selectively absorbing higher-energy electrons from the electron beam, or a switch for switching between multiple modes of the linear accelerator (Paragraph [0018] "the apparatus further includes an energy adjuster configured to adjust the treatment energy so that the treatment energy has a first energy level when the beam output is at the first gantry angle, and a second energy level when the beam output is at the second gantry angle." Paragraph [0061] "The radiation treatment system 10 also includes an energy switch 256 coupled to the accelerator 202 for changing an energy ( e.g., an energy level) associated with the accelerator 202. The radiation treatment system 10 also includes a current control 258 for adjusting a current for the electromagnet 212, and a control 260 for adjusting a parameter in a dosimetry circuit 232 of the ion chamber 230 in correspondence with the energy associated with the accelerator 202.").

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Purwar (US20180277276A1) as applied to claim 1 above, and in view of Guertin (US20100051833A1).
Regarding claim 5, Purwar discloses the electron beam is generated in a linear accelerator and wherein dynamically controlling the energy of the electron beam comprises dynamically reducing the energy of the electron beam upon exiting the linear accelerator, but does not disclose using a variable-thickness modulation layer placed in a path of the electron beam upstream of the x-ray converter target.
Guertin teaches that it is known to use a plurality of blocks that have energy absorption characteristics to modulate the energy of a beam of particles in the as set forth in paragraph [0028] to provide a device to modulate a beam’s energy by shifting blocks with energy altering characteristics to modulate the radiation output.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Purwar, with the ability to modulate the energy of an electron beam using a variable-thickness modulation layer as taught by Guertin, since such a modification would provide the predictable results of an addition to Purwar’s disclosed method by simply adding the particle beam energy modulating method disclosed by Guertin, upstream or downstream of Purwar’s beam deflector, upstream of the target. The addition of the method would not affect Purwar’s method and would provide an additional method for beam energy modulation. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Purwar (US20180277276A1) as applied to claim 1 above, and in view of Robar (US20040082855A1).
Regarding claim 8, Purwar does not explicitly disclose a multimode linear accelerator. Robar teaches that it is known “when the linear accelerator is in the first operating mode, the controller causes the electron beam to be operated at a reduced voltage in the range of 1 MV to 4 MV to produce the photon beam having an energy spectrum characterized by a maximum photon energy in excess of 1 MeV and a mean photon energy in excess of 250 keV and when the linear accelerator is in the second operating mode the controller causes the electron beam to be operated at a voltage in excess of the reduced voltage." as set forth in Paragraph [0025] and "subsequently switching between the first and second modes may be performed relatively quickly and easily." as set forth in Paragraph [0092] to provide a method of dynamically controlling the energy of the electron beam of which comprises dynamically switching between the modes of the multi-mode accelerator.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Purwar, with the ability to rapidly reduced/increase the voltage in the electron beam produced as taught by Robar, since such a modification would provide the predictable results of an additional energy modulation method that Purwar’s method is capable of enacting. 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Purwar (US20180277276A1) as applied to claim 1 above, and in view of Brown (US2010/0310045A1).
Regarding claim 9, Purwar does not disclose the x-ray converter target is configured to rotate, an axis of rotation being displaced from the electron beam such that the position of incidence of the electron beam on the x-ray converter target periodically varies. Brown teaches that it is known “The target 118 is generally disc-shaped and is mounted on a central axle 120 which is driven by an external
motor (not shown) so that the target 118 rotates. The target 118 and the axle 120 are located relative to the linear accelerator100 so that the electron beam impinges at a location on the target that is offset from the centrally-mounted axle 120. Thus, as the target 118 rotates, the relatively narrow electron beam will pass through the disc-shaped target at a point or points on a circular path.” as set forth in Paragraph [0041] and “Alternatively, or in addition, the target can have inhomogeneities in its thickness to cater for the different electron energies.” as set forth in Paragraph [0012] to provide rotational electron beam target that varies in material and thickness to modulate the output energy of x-rays produced.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Purwar, with a rotating electron beam target with varying thickness as taught by Brown, since such a modification would provide the predictable results of an additional energy modulation capability that could be inserted downstream of Purwar’s previous disclosed energy modulation method with no impact on it’s function.
Regarding claim 10, Brown further discloses the x-ray converter target is in contact with a cooling liquid for heat dissipation (Paragraph [0009] "The target can be immersed in a coolant fluid such as water.").

Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Purwar (US20180277276A1) and in view of Saito (US9245657B2).
Regarding claim 14, Purwar discloses an energy-modulating x-ray converter target (Paragraph [0060] “In the illustrated example, the radiation treatment system 10 also includes a target 220 for receiving the electron beam 208. The electrons in the electron beam 208 strike the target 220 to generate radiation.”) module for use in a linear accelerator device, the module comprising an x-ray converter target layer operatively to be placed in the path of the electron beam to generate high energy x-rays from the incident electron beam (Paragraph [0060] "In the illustrated example, the radiation treatment system 10 also includes a target 220 for receiving the electron beam 208. The electrons in the electron beam 208 strike the target 220 to generate radiation."). Purwar does not disclose a variable-thickness energy-modulation layer operatively to be placed in a path of an electron beam generated by the linear accelerator device to reduce an energy of the electron beam or a mechanism operatively to move at least one of the energy-modulation layer or the x-ray converter target layer to alter a thickness of the energy-modulation layer encountered by the electron beam.
Saito teaches that it is known an “energy modulator 1 is used for varying intensity damping ( energy absorption; deceleration) of a particle beam 2 passing through the energy modulator 1. The actual damping of the particle beam 2 takes place in the-in this case-two wedges 3 that are arranged so that they are centrosymmetrical to each other” as set forth in Column 7, lines 30-35 and “the two wedges 3 are each fastened to retaining rods 4 and 45 can be moved relative to each other by means of linear motors 5 (each indicated by a respective double arrow A in FIG. 1). The linear motors 5 are activated via control cables 6 by an electronic computer 7” as set forth in Column 7, lines 45-49 and to provide variable energy modulation layer that would reduce the electron beam energy.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Purwar, with particle energy modulating device for variably changing the energy of the particles of a particle beam as taught by Saito, since such a modification would provide the predictable results of an energy-modulating x-ray converter target module for use in a linear accelerator device by inserting the energy modulating layer upstream of the electron beam target, thereby controllably reducing the electron beam’s energy and in turn reducing the produced x-ray’s energy. 
Regarding claim 18, Saito further discloses that the energy-modulation layer increases in thickness along a direction perpendicular to a direction of incidence of the electron beam, and wherein the mechanism is to move the energy-modulation layer parallel to the direction perpendicular to the direction of incidence to thereby alter the thickness of the energy-modulation layer encountered by the electron beam (Figure 1, particle beam “2”, wedges “3” direction of movement “A”, see figure below).

    PNG
    media_image1.png
    687
    595
    media_image1.png
    Greyscale

Claim 21 and 22 is rejected under 35 U.S.C. 103 as being unpatentable over Purwar (US20180277276A1) as applied to claim 20 above, and in view of Otto (“Volumetric modulated arc therapy: IMRT in a single gantry arc.” NPL Cite U).
Regarding claim 21, Purwar does not disclose initializing the intensities, and iteratively testing an impact of random changes to the intensity of each beamlet on an aggregate dose distribution as compared against the dose criteria. Otto teaches that it is known to optimize the treatment plan intensities by “maximum MU weight is therefore also constrained throughout the optimization to ensure that the maximum dose rate is rarely exceeded." "Each iteration of the optimization involves randomly selecting an available gantry sample, then changing either the MU weight or a MLC leaf position for that sample. If a proposed change does not violate a mechanical or efficiency constraint the dose distribution and cost function are calculated. If the cost is reduced the change is accepted, otherwise it is rejected." as set forth on page 311 to provide a method of optimizing the treatment plan.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the operations as taught by Purwar, with testing random changes to the intensity of the beamlets on the total dose distribution as taught by Otto, since such a modification would provide the predictable results of discretely explaining Purwar’s disclosed multi-criteria optimization.
Regarding claim 22, Purwar does not disclose iteratively testing an impact of random changes, for each direction, to relative weightings between the at least two beamlets having the at least two different respective spectral energy distributions on an aggregate dose distribution as compared against the dose criteria. Otto teaches that it is known to optimize the treatment plan intensities by “During the optimization MLC leaf positions or MU weights are constrained such that the aperture shapes and MU values are physically achievable in practice.”, “maximum MU weight is therefore also constrained throughout the optimization to ensure that the maximum dose rate is rarely exceeded." "Each iteration of the optimization involves randomly selecting an available gantry sample, then changing either the MU weight or a MLC leaf position for that sample. If a proposed change does not violate a mechanical or efficiency constraint the dose distribution and cost function are calculated. If the cost is reduced the change is accepted, otherwise it is rejected." as set forth on page 311 to provide a method of optimizing the treatment plan.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the operations as taught by Purwar, with testing random changes to the intensity of the beamlets and to relative weightings between the at least two beamlets having the at least two different respective spectral energy distributions on an aggregate dose distribution as compared against the dose criteria as taught by Otto, since such a modification would provide the predictable results of discretely explaining Purwar’s disclosed multi-criteria optimization.

Allowable Subject Matter
Claims 12, 15-17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 12, the art alone or in combination did not teach of the limitations of claim 1 and 11, where the multi-leaf collimator is used to monitor an intensity or energy of the x-ray beam. 
Regarding claim 15, the art alone or in combination did not teach of the limitations of claim 14, where the x-ray converter target is enclosed in a housing and the housing is filled with water. Prior art does disclose immersing the x-ray converter target, but does not specify a housing filled with water. 
Claims 16 and 17 are dependent on claim 15 and therefore inherit claim 15’s limitations. 
Regarding claim 19, the art alone or in combination did not teach of the limitations of claim 14 and 18, where the x-ray converter target layer decreases in thickness as the energy modulation layer increases in thickness. Prior art discloses two energy modulation layers in which one-layer decreases in thickness as the other increases. In addition, prior art discloses a variable thickness x-ray converter target layer but not in operable combination with an energy modulation layer. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Walder (US20170050046A1) and Fahrig (US20160193482A1) were cited by the Written Opinion of the International Searching Authority as being pertinent to claims 1-4,6, 8-13, 20, 23 and 25. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC D HONRATH whose telephone number is (571)272-6219. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.H./Examiner, Art Unit 3791                                                                                                                                                                                                        
/THADDEUS B COX/Primary Examiner, Art Unit 3791